Concurring Opinion
Crumpacker, P. J.
This is a class action commenced by the Farmers State Bank of Valparaiso in *71942. Through it said bank, claiming to be the owner of certain bonds issued by the City of Hobart for the construction of a district sewer pursuant to a proper improvement resolution and consequent assessment roll 251, sought recovery on said bonds both for itself and all other owners and holders of unpaid bonds issued on said roll. In 1954 the court permitted the ap-pellees, as members of the class represented by said bank, to come into the case as named plaintiffs, after which said bank apparently abandoned the litigation and left its control and management entirely with the appellees. As the appellees were unnamed parties plaintiff from the very beginning their entering the case as named plaintiffs and taking over the litigation, in the process of which they filed an amended complaint, did not constitute the commencement of a new action. Siegel v. Archer (1937), 212 Ind. 599, 10 N. E. 2d 626. When they came into the case, however, and took over its control and management they took up the same burden the bank laid down, a vital part of which was proof that the bank was the owner of bonds issued on assessment roll 251 at the time it commenced the action and therefore a qualified representative of all others similarly situated. If the bank were not so qualified then there was no proper action for the appel-lees to take over and carry on and their entry in the litigation and the filing of an amended complaint, in which they qualified themselves as proper class representatives, amounted to the institution of a new action which the record shows was barred by the statute of limitations. Therefore it seems to me that it was vital to the appellees’ case that they prove that the bank was the owner of bonds issued on assessment roll 251 when it commenced this action. The court found the facts specially but made no finding on that issue. As the appellees had the burden of proof in that regard we are compelled to consider the silence of the findings as a *8finding against them on that issue which, in my opinion, is fatal to their case, Fouts v. Largent (1950), 228 Ind. 547, 94 N. E. 2d 448.